DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Woods on 03-31-2021 (see the Interview Summary attached to the 04-06-2021 Notice of Allowance).

The application has been amended as follows: 

Claim 33 should be (in part):
“…a base body having a bottom surface and an attachment surface formed opposite to the bottom surface, wherein an attachment device is located on the attachment surface for attaching the [[a]] test object…”


48.  The platform according to claim 33, further comprising a carrier structure including at least one elastically deformable carrier element, which is coupled to the base body such that after a load-induced deformation of the base body, the carrier element forms the base body back into the [[a]] load-free starting shape.

Claim 49 should be (in part):
“…an attachment device is located at the attachment surface for attaching the [[a]] test object thereto…”

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05-13-2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05-13-2021 was filed after the mailing date of the Notice of Allowance (but with the filing of the RCE, see above).  The 

Allowable Subject Matter
Claim 33-50 and 52-53 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852